Citation Nr: 0618111	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for disorders of the 
knees.

2.	Entitlement to service connection for a psychiatric 
disorder.

3.	Entitlement to service connection for residuals of a 
head and back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had a period of duty for training (DUTRA) as an 
Army National Guard/Reserve member from February 4, 1967 to 
November 9, 1971 that included inactive duty training 
(INACDUTRA), except for periods of active duty for training 
(ACDUTRA) from April 14 to August 11, 1967, from July 13 to 
July 27, 1968, from August 8 to August 23, 1969, and from 
July 24 to August 8, 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In March 2004, the Board remanded the 
appellant's claims to the RO for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2004 remand, the Board noted the appellant's 
allegations that he was treated for a head/back injury at 
Camp Otis Infirmary, Otis Air Force Base, Massachusetts after 
an incident with an officer; and that the incident caused the 
appellant humiliation that caused his anxiety/depressive 
disorder, and that he was treated during another year in 
summer training for knee disorders at Camp Drum Infirmary in 
New York and at Chelsea Naval Hospital in Boston, 
Massachusetts.  The Board also noted that, in 2000, the 
appellant submitted a photocopy of a purported letter he 
allegedly submitted to his company commander in July 1968 
regarding the incident with the officer.  The Board directed 
the RO to make additional record requests to obtain the 
appellant's administrative and service medical records. 

Unfortunately, a review of the claims file reveals that not 
all the development requested by the Board in its March 2004 
remand was completed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

First, the Board directed that the RO contact the NPRC, the 
Office of the Adjutant General for the appellant's National 
Guard/Reserve unit(s) and other appropriate agencies to 
obtain any additional Army National Guard/Reserve medical 
records, regarding alleged treatment for a head/back injury 
at Camp Otis Infirmary during National Guard summer training 
and Army National Guard/Reserve administrative or similar 
records including a letter the appellant allegedly wrote in 
July 1968 regarding a barracks incident that resulted in his 
injury.  

In a September 2005 response to the RO's request for the 
appellant's records, the NPRC said the appellant's record was 
removed from the file area to answer a previous inquiry and 
that the file location was flagged.  It was noted that the 
NPRC would contact the RO regarding resubmission of its 
request when the record was returned to the file.  In an 
October 2005 response to the RO's request, the Adjutant 
General of the Commonwealth of Massachusetts provided copies 
of the appellant's service medical records, most duplicative 
of those previously of record.  A handwritten note indicates 
that additional medical documents had to be requested through 
St. Louis (the NPRC?). 

Thus, there continues to be the possibility of outstanding 
service records that may have bearing on the appellant's 
claims.  Hence, in the interest of due process and fairness, 
the Board believes further efforts must be made to obtain 
these records.

Second, the appellant seeks service connection for residuals 
of a head and back injury.  In its March 2004 remand, the RO 
was directed to request that an appropriate VA examiner 
render an opinion as to the etiology of any currently 
manifested head and back disorders related to the appellant's 
military service.  However, the March 2005 VA orthopedic 
examination report is only referable to knee and back 
disorders.  The examiner did not render an opinion regarding 
the existence, or lack hereof, of a head disorder.  The Board 
believes this should be done.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should again request that 
the NPRC, or any other 
appropriate state or federal 
agency, provide: 

a.	any additional Army National 
Guard/Reserve medical 
records, such as sick call 
reports, that may be 
available, particularly 
pertaining to 

i.	the appellant's alleged 
treatment for a 
head/back injury at 
Camp Otis Infirmary, 
Otis Air Force Base, in 
Massachusetts, during 
National Guard summer 
training; and 

ii.	the appellant's alleged 
treatment for 
disabilities of the 
knees at Camp Drum 
Infirmary in New York 
State during National 
Guard summer training 
and later at Chelsea 
Naval Hospital in 
Boston, Massachusetts.

b.	Any Army National 
Guard/Reserve administrative 
records or other similar 
records, particularly those 
that might include a letter 
that appellant allegedly 
submitted to his company 
commander in July 1968 
concerning a barracks 
incident resulting in injury 
to appellant.  Any such 
records obtained should be 
associated with the claims 
folder.  In the event that 
records are unavailable, 
this should be noted in 
writing in the claims 
folder, and if feasible, the 
reason for their 
unavailability should be 
provided.

3.	The RO should request that the VA 
examiner who conducted the March 
2005 orthopedic examination of 
the appellant review the claims 
file and the examiner report.  
(If, and only if, that examiner 
is unavailable, should the 
appellant be scheduled for a new 
VA examination, to determine the 
etiology of any residuals of a 
head injury found to be present.  
A complete history of the claimed 
disorder should be obtained from 
the appellant and his claims file 
should be reviewed by the 
examiner prior to the 
examination.  All indicated tests 
and studies should be conducted 
and all clinical findings 
reported in detail.)  The 
examiner is requested to answer 
the following:

a.	Does the appellant have any 
currently diagnosed 
residuals of a head injury 
(if further examination is 
warranted, e.g., 
neurological, it should be 
performed)?

b.	If so, what is the 
approximate date of onset of 
any currently diagnosed head 
disorder?

c.	Is it at least as likely as 
not (i.e., at least a 50-50-
probability) that any 
currently diagnosed head 
disorder is related to the 
appellant's periods of 
National Guard/Reserve 
active or inactive duty 
training or is such an 
etiology or relationship is 
less than likely (i.e., less 
than a 50-50 probability).

4.	Thereafter, the RO should 
readjudicate the appellant's 
claims for service connection for 
knee and psychiatric disorders, 
and residuals of a head and back 
injury.  If the benefits sought 
on appeal remain denied, the 
appellant and his representative 
should be provided with a 
supplemental statement of the 
case (SSOC.)  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the January 2006 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 


